Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  139144(74)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  SHARON BROOKS, Personal Representative                                                              Diane M. Hathaway,
  of the Estate of Dominique Wade, Deceased,                                                                            Justices
                 Plaintiff-Appellee,
  v                                                                SC: 139144
                                                                   COA: 277469
                                                                   Oakland CC: 2005-065114-NO
  STARR COMMONWEALTH.
           Defendant/Cross-
           Defendant-Appellant,
  and
  BRIDGEWAY SERVICES, L.L.C.,
          Defendant/Cross-
          Plaintiff-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 7, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        KELLY, C.J., and CAVANAGH and HATHAWAY, JJ., would grant reconsideration.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2010                       _________________________________________
         0616                                                                 Clerk